Exhibit 10.40

 

AMENDMENT NO. 1

 

TO COMPENSATION FOR BOARD SERVICE AND CHANGE OF CONTROL AGREEMENT BY AND BETWEEN
INTELLISYNC CORPORATION (FORMERLY KNOWN AS PUMATECH, INC.) (“INTELLISYNC”)  AND
MICHAEL CLAIR (MR. CLAIR)

 

This Amendment No. 1 (“Amendment”) amends that certain Compensation for Board
Service and Change of Control Agreement dated October 18, 2003 (“the Agreement”)
as between the parties identified above.  This Amendment is effective as of the
later of the dates of execution by both parties (“Amendment Date”).

 

WHEREAS the parties agree to amend the Agreement to reflect minor adjustments to
the compensation of Intellisync’s non-employee Directors;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the parties agree to amend the
Agreement according to the following:

 

I.                                         Schedule 2 of the Agreement is
deleted in its entirety and replaced with Exhibit A, attached hereto and
incorporated herein.

 

II.                                     Except as expressly amended by this
Amendment, the Agreement shall remain in full force and effect in accordance
with its terms.

 

 

MICHAEL CLAIR

INTELLISYNC CORPORATION

 

 

 

 

By:

/s/ MICHAEL CLAIR

 

By:

/s/ KEITH KITCHEN

 

 

 

 

 

Name:

Michael Clair

 

Name:

Keith Kitchen

 

 

 

 

 

Title:

Chairman

 

Title:

CFO

 

 

 

 

 

Date:

8/24/05

 

Date:

8/29/05

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 


SCHEDULE 2


 

Schedule of Non-Employee Director Compensation

 

1.               Intellisync shall pay each non-employee Board member annual
compensation in the amount of Twenty Thousand Dollars ($20,000),  to be paid in
equal quarterly installments, commencing on August 1, 2005, and continuing every
year thereafter; provided in each case that the Director’s service shall not
have terminated for any reason (including death or disability) prior to any such
quarterly payment date.

 

2.               Intellisync shall pay the non-employee Chairman of the Board an
additional Fifteen Thousand Dollars ($15,000) to be paid in equal quarterly
installments, commencing on August 1, 2005, and continuing every year
thereafter; provided in each case that the Director’s service as Chairman of the
Board shall not have terminated for any reason (including death or disability)
prior to any such quarterly payment date.

 

3.               Intellisync shall pay the non-employee Board Committee Chairman
of the Audit Committee an additional Twenty Thousand Dollars ($20,000) annually
to be paid in equal quarterly installments, commencing on August 1, 2005, and
continuing every year thereafter; provided in each case that the Director’s
service as Board Committee Chairman shall not have terminated for any reason
(including death or disability) prior to any such quarterly payment date.

 

4.               Intellisync shall pay every other non-employee Board Committee
member of the Audit Committee an additional Seven Thousand Five Hundred Dollars
($7,500) annually to be paid in equal quarterly installments, commencing on
August 1, 2005, and continuing every year thereafter; provided in each case that
the Director’s service as Board Committee member shall not have terminated for
any reason (including death or disability) prior to any such quarterly payment
date.

 

5.               Intellisync shall pay the non-employee Board Committee Chairman
of the Compensation Committee an additional Seven Thousand Five Hundred Dollars
($7,500) annually to be paid in equal quarterly installments, commencing on
August 1, 2005, and continuing every year thereafter; provided in each case that
the Director’s service as Board Committee Chairman shall not have terminated for
any reason (including death or disability) prior to any such quarterly payment
date.

 

6.               Intellisync shall pay every other non-employee Board Committee
member of the Compensation Committee an additional Five Thousand Dollars
($5,000) annually to be paid in equal quarterly installments, commencing on
August 1, 2005, and continuing every year thereafter; provided in each case that
the Director’s service as Board Committee member shall not have terminated for
any reason (including death or disability) prior to any such quarterly payment
date.

 

7.               Intellisync shall pay the non-employee Board Committee Chairman
of the Nomination and Governance Committee an additional Seven Thousand Five
Hundred Dollars ($7,500) annually to be paid in equal quarterly installments,
commencing on August 1, 2005, and continuing every year thereafter; provided in
each case that the Director’s service as Board Committee Chairman shall not have
terminated for any reason (including death or disability) prior to any such
quarterly payment date.

 

2

--------------------------------------------------------------------------------


 

8.               Intellisync shall pay every other non-employee Board Committee
member of the Nomination and Governance Committee an additional Five Thousand
Dollars ($5,000) annually to be paid in equal quarterly installments, commencing
on August 1, 2005, and continuing every year thereafter; provided in each case
that the Director’s service as Board Committee member shall not have terminated
for any reason (including death or disability) prior to any such quarterly
payment date.

 

9.               Intellisync shall pay the non-employee Board Committee Chairman
of the Special Strategy Committee an additional Twenty Thousand Dollars
($20,000) with Ten Thousand Dollars ($10,000) due upon the establishment of the
Committee, and the final Ten Thousand Dollars ($10,000) due upon the termination
of the Special Strategy Committee.

 

10.         Intellisync shall pay every other non-employee Board Committee
member of the Special Strategy Committee an additional Ten Thousand Dollars
($10,000) with Five Thousand Dollars ($5,000) due upon the establishment of the
Committee, and the final Five Thousand Dollars ($5,000) due upon the termination
of the Special Strategy Committee.

 

11.         Intellisync shall pay each non-employee Board member One Thousand
Dollars ($1,000) cash upon adjournment of each regularly scheduled Board meeting
that such Board member attends in person and in entirety.

 

12.         Intellisync shall pay each non-employee Board member Five Hundred
($500) cash upon adjournment of each regularly scheduled Board meeting that such
Board member is either unable to attend in person, or is not required to attend
in person, but otherwise attends telephonically and in entirety.

 

13.         Intellisync shall pay each non-employee Board Committee Chairperson
or member cash in the amount shown in the following table under the columns
titled “In Person” upon adjournment of each regularly scheduled meeting of each
Committee of the Board of Directors that such Board Committee member attends in
person and in entirety or cash in the amount shown in the following table under
the columns titled “By Phone” within a reasonable time upon adjournment of each
regularly scheduled meeting of each Committee of the Board of Directors that
such Board Committee member is unable to attend in person, or is not required to
attend in person, but otherwise attends telephonically and in entirety.  The
Corporation shall make reasonable efforts to schedule Committee meetings
immediately prior to or after regularly scheduled Board meetings.

 

 

 

Audit Committee

 

Compensation
Committee

 

Nomination and
Governance
Committee

 

Special Strategy
Committee

 

 

 

In
Person

 

By
Phone

 

In
Person

 

By
Phone

 

In
Person

 

By
Phone

 

In
Person

 

By
Phone

 

Chairperson

 

$

1,500

 

$

750

 

$

1,000

 

$

750

 

$

1,000

 

$

750

 

$

1,000

 

$

750

 

Member

 

$

1,000

 

$

500

 

$

750

 

$

500

 

$

750

 

$

500

 

$

750

 

$

500

 

 

14.         Intellisync shall pay and reimburse the non-employee Board members
for reasonable expenses, including travel and lodging, in conjunction with Board
and Committee meeting attendance, as well as for activities and customer
meetings as requested by Intellisync management.

 

Intellisync reserves the right to change the compensation set forth in this
schedule at any time, by resolution of the Board of Directors, or a duly
authorized committee thereof.

 

3

--------------------------------------------------------------------------------

 